IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LA' QUANZA GEE,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4918

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed September 4, 2014.

An appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Nancy A. Daniels, Public Defender, M. J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Tallahassee Bureau Chief,
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Williams v. State, 39 Fla. L. Weekly D1336 (Fla. 1st

DCA June 25, 2014).
PADOVANO, THOMAS, and CLARK, JJ., CONCUR.




                              2